Case 20-13888-amc   Doc 13    Filed 10/14/20 Entered 10/14/20 11:49:37   Desc Main
                             Document      Page 1 of 10
Case 20-13888-amc   Doc 13    Filed 10/14/20 Entered 10/14/20 11:49:37   Desc Main
                             Document      Page 2 of 10
Case 20-13888-amc   Doc 13    Filed 10/14/20 Entered 10/14/20 11:49:37   Desc Main
                             Document      Page 3 of 10
Case 20-13888-amc   Doc 13    Filed 10/14/20 Entered 10/14/20 11:49:37   Desc Main
                             Document      Page 4 of 10
Case 20-13888-amc   Doc 13    Filed 10/14/20 Entered 10/14/20 11:49:37   Desc Main
                             Document      Page 5 of 10
Case 20-13888-amc   Doc 13    Filed 10/14/20 Entered 10/14/20 11:49:37   Desc Main
                             Document      Page 6 of 10
Case 20-13888-amc   Doc 13    Filed 10/14/20 Entered 10/14/20 11:49:37   Desc Main
                             Document      Page 7 of 10
Case 20-13888-amc   Doc 13    Filed 10/14/20 Entered 10/14/20 11:49:37   Desc Main
                             Document      Page 8 of 10
Case 20-13888-amc   Doc 13    Filed 10/14/20 Entered 10/14/20 11:49:37   Desc Main
                             Document      Page 9 of 10
Case 20-13888-amc   Doc 13    Filed 10/14/20 Entered 10/14/20 11:49:37   Desc Main
                             Document     Page 10 of 10
